HAYS, Circuit Judge
(dissenting):
I dissent as to Part III of the opinion of the court.
*80As the majority recognizes, we examine this case against the background of a strong Congressional policy that the providing of services for private citizens by government agencies should be self-sustaining. 31 U.S.C. § 483a (1970).
To carry out this Congressional policy and to satisfy the requirements of 5 U. S.C. § 552(a)(3) (1970) the FDA promulgated 21 C.F.R. § 2.115 (1973), which provides that:
“special informational services involving more than routine investigation and allocation of staff time are subject to fees as necessary to recover costs to the Government.”
The regulation then specifies the fees charged for certain services. The parties and the court agree that none of the fees applies to this case. On its face this regulation would seem to effectuate the Congressional policy and satisfy the statute. But the majority finds the regulation not sufficiently specific. I disagree.
First, the regulation creates none of the problems for which legislation is usually attacked as vague. The regulation did not place appellant in jeopardy by failing to inform him as to what conduct is permitted or prohibited. Nor did it deter protected conduct by its ov-erbreadth. Certainly I find no authority for extending the “void for vagueness” doctrine to a regulation governing search fees.
Second, I cannot see how the FDA could have made the regulation specific enough to apprise appellant of what fee he would be charged. The type of personnel necessary to cull disclosable documents from agency files will differ from case to case. In some cases the task may be straightforward and can be performed by unskilled personnel with simple instructions. In others it may involve delicate, complex judgments which only agency officials can-exercise.
The majority contrasts sections 2.115 with the new 21 C.F.R. § 4.20(b)(1), 37 Fed.Reg. 9132 (1972), and apparently implies that the latter meets its standard of specificity and proves that a more specific regulation is possible. With all deference, I think it proves the contrary. The new regulation would not have advised appellant with any greater clarity what it would cost to obtain the files he wanted. He would still have had to inquire of the FDA what the cost would be. Despite the new regulation, the agency’s response would have been the same, for it is not denied that the FDA sought to charge appellant only the reasonable costs of conducting the search.
I would find that the FDA properly insisted upon reasonable fees pursuant to section 2.115, and on that basis I would affirm.
ON MOTION BY THE FOOD AND DRUG ADMINISTRATION TO AMEND OPINION.
PER CURIAM:
On May 9, 1974, we filed an opinion in this case, 500 F.2d at 75. We held there that Diapulse did not have to exhaust administrative remedies to seek judicial review of its claim that the fees the F.D.A. attempted to charge it for segregating material exempt from disclosure under the Freedom of Information Act, 5 U.S.C. § 552, were not authorized. We said that the Commissioner of the F.D.A., who as head of an “operating agency” reviewed denials of requests for information, had already expressed his opinion on the subject. We recognized that recent amendments to the review procedures required the Assistant H.E.W. Secretary for Public Affairs to concur in any denial of requests for information, but said that since the counsel for F.D.A. quoted from the unamended regulations, it was probable that the parties had not known of this additional source of administrative review and that, therefore, it would be “harsh and wasteful” to require exhaustion of this source *81when judicial review had proceeded so far. On the merits we held, Judge Hays dissenting, that the fees attempted to be charged were unauthorized.
In a letter dated May 22, counsel for the F.D.A. challenged for the first time the proposition that the Commissioner of the F.D.A. reviews requests for information under the Act and asks that we amend the opinion in some unspecified manner. The argument is that although the F.D.A. is an operating agency, it is also part of the Public Health Service, 45 C.F.R. § 5.3. Review of information requests to operating agencies is to their heads, but review of requests to the Public Health Service is to the Assistant H.E.W. Secretary for Health. Therefore, it is claimed that the Assistant Secretary for Health was the reviewing officer for the F.D.A. Counsel for Diapulse, who argued in his reply brief that the Commissioner was the reviewing officer, reiterates this contention in a letter dated May 24.
We need not decide this issue. The question before us is whether Diapulse had to exhaust its administrative remedies, not what those remedies were. In the opinion, we pointed out that in the circumstances of this case, exhaustion served a limited purpose and that we would not require exhaustion of all possible administrative remedies when there appeared to be a misunderstanding concerning what remedies were available. This continuing confusion about review procedures within the H.E.W. only reinforces this point. We have reached the merits on a strictly legal question of interpreting a regulation. At this late date it would serve no good purpose to require Diapulse to exhaust administrative remedies. Therefore, while acknowledging that we may have erred on the question of review procedure because we were not properly advised by the F.D.A., we reaffirm our holding that exhaustion is not required here and our decision on the merits, subject, of course, to the dissent of Judge Hays.